Exhibit 10.33

 

[g48971kuimage002.gif]

Interoffice Memo

 

 

 

 

 

cc:

C.A. Rogerson

 

 

J. D. Hill

 

 

 

 

 

 

 

 

Wilmington, Delaware

 

 

September 1, 2004

 

 

 

 

TO:

John Televantos

 

 

FROM:

Ed Carrington

 

This is to confirm that the Compensation Committee of the Hercules Board of
Directors has approved the crediting of service to your credited service
“account” twenty-five years service representing your chemical industry service
prior to Hercules. This service is credited for purposes of eligibility to
receive benefits (but not the actual benefit calculation) under the Hercules
Pension Plan.

 

This service credit will also impact other benefit eligibility such as the Long
Term Incentive Plan vesting requirement which is based upon achieving retirement
status, e.g., Early Retirement, Reduced Early Retirement or Normal Retirement
eligibility.

 

Your official ASD-PE (Adjusted Service Date for Pension Eligibility) will be
changed to April 1977 immediately. Your official ASD-PC (Pension Calculation) is
unchanged at April 2002.

 

--------------------------------------------------------------------------------